DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
There is no sufficient support in the instant specification, as originally filed, for the following limitation:
Claim 9: “said first reactor and said second reactor… bubble through a liquid hydrochloric acid solution in said second reactor”, especially since the instant claim requires the presence of caustic soda in the second reactor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In the instant claim 4, the “dissolving” step comprises “a first step” and the “first step occurs in a first reactor”; however, it is unclear what the “first step” is, does the “first step” is the step of adding hydrochloric acid, does the “first reactor” is the same as the “chlorine generation unit” because hydrochloric acid is added to both; there is no clear antecedent basis for “said method”.
	In the instant 10, there is no antecedent basis for “said first reactor”.

	In the instant claim 12, there is no clear antecedent basis for “said sodium hypochlorite solution”.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirdler et al (3,835,136) in view of OxyChem “ACL, Chlorinated Isocyanurates: Detergent, Bleach, Cleaner, and Sanitizer Applications”, 2015, 27 pages).
	Hirdler ‘136 discloses a process for recovery of chlorine and cyanuric acid values from an aqueous solution of a chlorinated s-triazine compound selected from the group consisting of polychloroisocyanuric acids, alkali metal salts of polychloroisocyanuric acids and mixtures thereof which comprises:
reacting said aqueous solution of a chlorinated s-triazine compound with a mineral acid to evolve gaseous chlorine and from an aqueous slurry containing solid cyanuric acid;

separating said solid cyanuric acid from a mother liquor containing dissolved cyanuric acid (note claim 1).
The chlorinated s-triazine as disclosed in Hirdler ‘136 is considered as the claimed “oxidizer material”.
The mineral acid is hydrochloric acid (note claim 8).
Hirdler ‘136 discloses in the Example that a solution containing trichloro-isocyanuric acid is treated with hydrochloric acid in a stripping column.  Air was passed counter-currently through the column until all free chlorine was removed.  The chlorine-containing gas was passed through a gas scrubber containing a solution of caustic soda to recover the chlorine as sodium hypochlorite (note column 6, lines 14-24).  
For the “bubbling” limitation in the instant claim 1, since Hirdler ‘136 discloses the step of contacting chlorine-containing gas with a solution of caustic soda to recover the chlorine as sodium hypochlorite, it would have been obvious to one skilled in the art to use any means to promote contact, such as by bubbling chlorine-containing gas through a solution of caustic soda instead of using a gas scrubber as disclosed in Hirdler ‘136, as long as sodium hypochlorite could still be formed.
For the instant claims 2 and 3, Hirdler ‘136 discloses that the polychloroisocyanuric acid can be dichloroisocyanuric acid, trichloroisocyanuric acid (note column 2, lines 15-22).
For the instant claims 4-5, 7-9, Hirdler ‘136 discloses that chlorine-containing gas is removed from the stripping column (note the Figure) and passed through a gas scrubber to recover the chlorine as sodium hypochlorite (note column 6, lines 22-24), 
For the instant claim 12, Hirdler ‘136 discloses that the chlorine-containing gas was contacted with caustic soda to recover the chlorine as sodium hypochlorite (note column 6, lines 22-24).  This fairly teaches the step of recovering the sodium hypochlorite solution as an end product.

The difference is Hirdler ‘136 does not disclose the step of using solid pool oxidizer materials comprising chlorinated isocyanuric acid as the source of polychloroisocyanuric acids.
OxyChem discloses the ACL® brand of chlorinated isocyanurates that are dry concentrated sources of chlorine for use in bleaches, detergent, cleaners and sanitizers (note page 2).  The ACL® can be trichloroisocyanuric acid, sodium dichloroisocyanurate (note the “Chemical Nomenclature” on page 3).
OxyChem further discloses that there is a need to dechlorinate and neutralize small and large quantities of waste ACL® products (note “ACL® page 19).
Since the waste ACL® products contain the same chlorinated s-triazine compounds as in the solution of Hirdler ‘136, but in solid form, it would have been obvious to one of ordinary skill in the art to dissolve the solid the waste ACL® products into a solution so that the resulting solution could be treated by process of Hirdler ‘136.

For the instant claim 6, it would have been obvious to one skilled in the art to crush the waste ACL® products because the smaller the particles, the faster they could be dissolved.
For the instant claim 10, it would have been obvious to one skilled in the art to add water to dissolve the solid cyanuric acid if a solution of cyanuric acid is desired.
For the instant claim 11, it would have been obvious to one skilled in the art to use any waste ACL® products, including expired products that needs to be disposed of, for the process of Hirdler ‘136 to obtain a predictable result.

Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.
The 112(a) rejection of claim 9 is maintained because there is no amendment was made to this claim.

Applicants argue that the primary reference was issued 46 years ago and the problem to be solved has not been solved in this amount of time.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Applicants argue that the primary reference does not recognize the problem being solved by the Applicants and disregards the importance of facilitating a safe method of recycling the pool chemicals containing chlorinated isocyanurates.
As stated in the above rejection, Hirdler ‘156 fairly teaches a method for “recycling” a solution containing polychloroisocyanuric acids; thus, it would have been obvious to one skilled in the art to use such process to recycle any solution that contains polychloroisocyanuric acids, such as by dissolving solid pool oxidizer.  There is no evidence on record to show that the claimed process would achieve any additional benefits other than those stated in Hirdler ‘156.
Applicants argue that Applicants is not claiming that the inventors invented the chemistry behind the claimed process, but instead the inventors discovered that pool chemicals, in particular expired pool chemicals, can be recycled by the claimed process.
This argument is not persuasive for the same reasons as stated above.  Furthermore, Hirdler ‘156 recognizes that solution containing polychloroisocyanuric acids pose a pollution problem if they are added to public waterways (note column 1, lines 8-15) and OxyChem teaches the need to dechlorinate and neutralize small and large quantities of waste ACL® products.  Thus, using the process of Hirdler ‘156 to “recycle” the waste ACL® products as suggested by OxyChem would have been within the skill on the artisan.
Applicants argue that OxyChem specifically lists the risk of dispose by landfill.

Applicants argue that there has been a long felt need in the industry as to how to dispose of excess or expired chlorinated isocyanurate pool chemicals since the beginning of use of chlorinated isocyanurate pool chemicals in the 1950s.
Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967).  The references mentioned by Applicants only mentioned that the chlorinated isocyanurates are toxic.  As stated above, the need has been recognized by Hirdler ‘136 and OxyChem.  Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988).  In this case, Hirdler ‘136 fairly disclose a process for recycling a solution containing polychloroisocyanuric acid (note MPEP 716.04).

Since the compounds in the “pool chemicals” that need to be recycled or recovered are the same as the compounds disclosed in Hirdler ‘136, it would have been obvious to one skilled in the art to use the process as disclosed in Hirdler ‘136 to recover the chlorine and cyanuric acid values from such compounds.  Even if Hirdler ‘136 does not disclose a way to recycle expired pool chemicals in “a safe manner”, Hirdler ‘136 still provides motivation to one skilled in the art to recover the chlorine and cyanuric acid values, for economic purpose, from the expired pool chemicals because the pool chemicals contain the same compounds as those disclosed in Hirdler ‘136,  the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants argue that claim 12 (not claim 11 as stated) has been added to specify that an end product is bleach (sodium hypochlorite).  In contrast, Hirdler utilizes the alkali metal hypochlorite to react further with chlorine to form hypochlorous acid, and to further react to produce polychloroisocyanuric acids.
As stated in the above rejection, Hirdler ‘136 fairly discloses that a bleach solution is recovered and this is considered as the “end product”.  Applicants’ 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        August 14, 2021